Citation Nr: 1033437	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  03-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right leg.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left leg.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to education benefits under Chapter 35 
Dependents' Educational Assistance Program.

6.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1967 to May 1970.

The case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from rating decisions of the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran testified at a hearing before the undersigned Veterans 
Law Judge at the RO in September 2005.  A transcript of that 
proceeding is of record.  In a decision issued in September 2006, 
the Board denied the claims on appeal.  The Veteran appealed that 
decision to the Court.  In June 2008, the Court issued a 
memorandum decision that vacated the Board's September 2006 
decision and remanded the matters on appeal to the Board for 
action in compliance with the consistent with the instructions in 
the memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

In a June 2008 memorandum decision, the Court found that, in 
denying the Veteran's claims, the Board improperly failed to 
consider the lay statements submitted by the Veteran in October 
2003 which discuss the extent of the Veteran's disabilities.  
Included in these lay statements are: an American Legion post 
commander's statement that the Veteran "has problems climbing, 
lifting, or standing for an extended time"; his cousin's 
statement that "while trying to perform light work [the Veteran] 
must rest every 15 min[utes] or so"; and his co-worker/friend's 
statement that he "cannot stand for [a] long period of time," 
"cannot work on a ladder," and can do "[n]o [h]eavy lifting."  

The lay statements in the record indicate that the Veteran's 
disabilities are progressing in severity.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit 
held that the Board, as a fact finder, is obligated to determine 
whether lay evidence is credible.  The Veteran's diabetes 
mellitus and erectile dysfunction have not been evaluated by VA 
since March 2003, and his peripheral neuropathy has not been 
evaluated since May 2003.  The Court has held that when the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination is 
indicated when there is an allegation of increased disability, 
and two-years have passed since the last VA examination).  
Therefore, in this case, remand is warranted in order to provide 
the Veteran with a new VA compensation and pension examination.  
Prior to examination, up to date treatment records should be 
obtained.

Regarding the Veteran's claims for TDIU and Chapter 35 education 
benefits, such matters are inextricably intertwined with the 
claims seeking increased ratings; consideration of these matters 
must be deferred pending resolution of the increased rating 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation 
(identifying sources and providing any 
necessary releases), the RO/AMC should 
secure copies of the complete clinical 
records (those not already of record) of 
the Veteran's VA and private treatment for 
diabetes mellitus, peripheral neuropathy of 
the lower extremities and erectile 
dysfunction since June 2006.  The RO/AMC 
should secure copies of the complete 
records of treatment or evaluation from all 
sources the Veteran identifies.  If any 
provider does not respond, the Veteran 
should be so advised, and reminded that 
ultimately it is his responsibility to 
ensure that the private records sought are 
received.

2.  The RO/AMC should arrange for the 
Veteran to be examined by an appropriate 
physician(s) to determine the severity of 
his diabetes mellitus, bilateral peripheral 
neuropathy of the lower extremities and 
erectile dysfunction.  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.   Any 
indicated tests or studies must be 
completed.  

a)  With respect to diabetes mellitus, the 
examiner should note the regimen in place 
for management of such disease, including 
whether it requires insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically required 
regulation of activities (e.g., avoidance 
of strenuous occupational and recreational 
activities).  The examiner should also 
indicate whether the diabetes has resulted 
in episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization, the 
frequency of visits to a diabetic care 
provider, whether there has been any 
progressive loss of weight and strength, 
and whether there are separate 
complications (noting the nature and 
severity of any such complications).  The 
examiner should also render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's diabetes 
mellitus and associated conditions render 
him unable to obtain or retain 
substantially gainful employment.

b)  With respect to the bilateral 
peripheral neuropathy of the lower 
extremities, the examiner should identify 
the nerve(s) involved, and describe all 
associated symptoms (and associated 
impairment of function), and opine whether 
the impairment found is equivalent to mild, 
moderate, or severe incomplete paralysis or 
complete paralysis of the affected nerves.  

c)  With respect to erectile dysfunction, 
the examiner should identify whether there 
is loss of erectile power coupled with an 
identifiable deformity of the penis, or 
removal of the glans of the penis.  

The examiner(s) should explain the 
rationale for all opinions expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand, to include specific 
consideration of whether the claims 
regarding the evaluations of diabetes 
mellitus, peripheral neuropathy of the 
lower extremities and/or erectile 
dysfunction should be referred for 
extraschedular rating.  

If any claim remains denied, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


